Citation Nr: 1624310	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  14-07 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for amyloidosis, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for heart disease, to include congestive cardiac failure, as secondary to amyloidosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.  He has a Combat Infantryman's Badge among his awards and decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A video conference hearing before the undersigned Veterans Law Judge was held in March 2016; the transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era, and is presumed to have been exposed to herbicides (to include Agent Orange) while in military service.

2.  The Veteran's diagnosed amyloidosis is presumed to have been caused by his herbicide exposure in service.

3.  The weight of the evidence indicates that the Veteran's heart disease, to include congestive cardiac failure, is the result of his service-connected amyloidosis.



CONCLUSIONS OF LAW

1.  The criteria for service connection for amyloidosis have been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for heart disease, to include congestive cardiac failure, have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefits sought are being granted, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim.

Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

The Veteran is currently diagnosed with amyloidosis, which he believes resulted from his presumed herbicide exposure while in service. 

The Veteran's military service records show that he was in Vietnam from November 1969 to October 1970.  As such, herbicide exposure is presumed.

In May 2010, the Veteran was diagnosed with amyloidosis.  The Veteran was diagnosed with end stage liver disease in July 2010 and congestive heart failure in May 2010.  The liver and heart condition was caused by amyloidosis.  The Veteran subsequently underwent a liver transplant and a heart transplant in March 2014. 

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, including amyloidosis, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

As noted, when a Veteran is diagnosed with amyloidosis and is presumed to have been exposed to herbicides during service, service connection will be granted unless there is clear evidence to the contrary, which is not present here.  There was a suggestion that the Veteran might have familial amyloidosis, but, ultimately, the Board finds that there is insufficient evidence to establish the disability as one of familial orientation.  With respect to the March 2011 VA examination in which the examiner opined that the Veteran's amyloidosis was not due to Agent Orange exposure, the examiner failed to provide a rationale.  As such the Board has placed very little probative value on the VA examiner's opinion and thus, the opinion is insufficient to rebut the presumption.  

Therefore, the criteria for service connection for amyloidosis have been met, and the Veteran's claim is granted.

Secondary Service Connection

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that he is entitled to service connection for his heart disease, to include congestive cardiac failure, as secondary to his amyloidosis.  

A review of the service treatment records (STRs) show the Veteran reported a history of "shortness of breath" and "pain or pressure in chest" on his April 1971 report of medical history.  The STRs otherwise failed to show the Veteran was treated for any injuries related to his heart during service.  

Post-service treatment records fail to show any treatment for heart-related issues for a number of years after service.  The first indication of such issues was in the early 1990s.  The Veteran complained of chest pain in 1994 and began taking prescription medication to maintain his hypertension in 1995.  The Veteran was diagnosed with cardiomegaly in April 2010 and cardiac amyloid and "some congestive heart failure" in May 2010.  An August 2010 VA treatment record noted the Veteran underwent a heart biopsy which showed moderate to marked amyloidosis.  In a March 2011 VA examination, the Veteran was diagnosed with congestive cardiac failure and the examiner opined that it "is at least as likely as not secondary to amyloidosis."  

Considering the medical evidence of record has sufficiently shown the Veteran's heart disease was caused by his amyloidosis and the Veteran has been granted service connection for his amyloidosis, the Board finds that the weight of the evidence indicates that the criteria for service connection for heart disease, to include congestive cardiac failure, as secondary to amyloidosis have been met, and service connection is, hereby, granted.  



ORDER

Service connection for amyloidosis is granted.

Service connection for heart disease, to include congestive cardiac failure, is granted.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


